Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-15 are allowed.  All rejections are withdrawn.  The amendments after final dated 10-8-2021 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claim 1.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] machine vision device operable in conjunction with 
a power equipment machine, 
comprising:
a plurality of infrared sensors arranged in an arc approximately along 
a two dimensional or 
three-dimensional surface, 
wherein the first infrared sensor is adapted to detect presence of an object within the first field of view;
at least one microprocessor configured to 
receive ranging data indicative of identified objects within respective fields of view of the plurality of infrared sensors, and 
determine whether the ranging data identifies an object within a threshold distance from the machine vision device;
a housing for enclosing the plurality of infrared sensors and the at least one microprocessor, 
the housing having 
a paired window opening against which the infrared sensor is seated, 
the paired window opening comprising 
an opaque rib positioned near a center of the paired window opening and 
is positioned between the infrared emitter of the infrared sensor and 
the receiver array of the infrared sensor and flush to an active surface of the infrared sensor;
a pair of translucent windows secured within the paired window opening of the housing at opposing sides of the opaque rib and flush to the active surface of the infrared sensor, 
the pair of translucent windows providing physical protection for the infrared sensor and 
translucent to an operating frequency of the infrared sensor; and
a communication interface adapted to couple with an electronic control system of the power equipment machine, 
wherein the at least one microprocessor is configured to output an alert signal to the electronic control system of the power equipment machine in response to detecting the object within the threshold distance, 
wherein the alert signal is a signal output that is maintained until the object is no longer detected by the machine vision device to be within the threshold distance, and 
wherein the communication interface further provides periodic counter data from the at least one microprocessor in conjunction with the alert signal, the periodic
counter data configured to distinguish a most recent period of the periodic counter data and of the alert signal from a previous period”.

Shamlian discloses a robot with an emitter and an infrared sensor and that detects object and a range between the robot and the obstacle.   Shamlian is silent as to the paired window that has an opaque rib.  
Shamlian is silent as to  “[a] machine vision device operable in conjunction with 
a power equipment machine, 
comprising:
a plurality of infrared sensors arranged in an arc approximately along 
a two dimensional or 
three-dimensional surface, 
wherein the first infrared sensor is adapted to detect presence of an object within the first field of view;
at least one microprocessor configured to 
receive ranging data indicative of identified objects within respective fields of view of the plurality of infrared sensors, and 
determine whether the ranging data identifies an object within a threshold distance from the machine vision device;
a housing for enclosing the plurality of infrared sensors and the at least one microprocessor, 
the housing having 
a paired window opening against which the infrared sensor is seated, 
the paired window opening comprising 
an opaque rib positioned near a center of the paired window opening and 
is positioned between the infrared emitter of the infrared sensor and 
the receiver array of the infrared sensor and flush to an active surface of the infrared sensor;
a pair of translucent windows secured within the paired window opening of the housing at opposing sides of the opaque rib and flush to the active surface of the infrared sensor, 
the pair of translucent windows providing physical protection for the infrared sensor and 
translucent to an operating frequency of the infrared sensor; and
a communication interface adapted to couple with an electronic control system of the power equipment machine, 
wherein the at least one microprocessor is configured to output an alert signal to the electronic control system of the power equipment machine in response to detecting the object within the threshold distance, 
wherein the alert signal is a signal output that is maintained until the object is no longer detected by the machine vision device to be within the threshold distance, and 
wherein the communication interface further provides periodic counter data from the at least one microprocessor in conjunction with the alert signal, the periodic
counter data configured to distinguish a most recent period of the periodic counter data and of the alert signal from a previous period”.


Camarri teaches an optical assembly having windows and an opaque rib.  Camarri is silent as to  “[a] machine vision device operable in conjunction with 
a power equipment machine, 
comprising:
a plurality of infrared sensors arranged in an arc approximately along 
a two dimensional or 
three-dimensional surface, 
wherein the first infrared sensor is adapted to detect presence of an object within the first field of view;
at least one microprocessor configured to 
receive ranging data indicative of identified objects within respective fields of view of the plurality of infrared sensors, and 
determine whether the ranging data identifies an object within a threshold distance from the machine vision device;
a housing for enclosing the plurality of infrared sensors and the at least one microprocessor, 
the housing having 
a paired window opening against which the infrared sensor is seated, 
the paired window opening comprising 
an opaque rib positioned near a center of the paired window opening and 
is positioned between the infrared emitter of the infrared sensor and 
the receiver array of the infrared sensor and flush to an active surface of the infrared sensor;
a pair of translucent windows secured within the paired window opening of the housing at opposing sides of the opaque rib and flush to the active surface of the infrared sensor, 
the pair of translucent windows providing physical protection for the infrared sensor and 
translucent to an operating frequency of the infrared sensor; and
a communication interface adapted to couple with an electronic control system of the power equipment machine, 
wherein the at least one microprocessor is configured to output an alert signal to the electronic control system of the power equipment machine in response to detecting the object within the threshold distance, 
wherein the alert signal is a signal output that is maintained until the object is no longer detected by the machine vision device to be within the threshold distance, and 
wherein the communication interface further provides periodic counter data from the at least one microprocessor in conjunction with the alert signal, the periodic
counter data configured to distinguish a most recent period of the periodic counter data and of the alert signal from a previous period”.


Ferreira teaches an infrared emitter and a receiver array.  
Ferreira is silent as to  “[a] machine vision device operable in conjunction with 
a power equipment machine, 
comprising:
a plurality of infrared sensors arranged in an arc approximately along 
a two dimensional or 
three-dimensional surface, 
wherein the first infrared sensor is adapted to detect presence of an object within the first field of view;
at least one microprocessor configured to 
receive ranging data indicative of identified objects within respective fields of view of the plurality of infrared sensors, and 
determine whether the ranging data identifies an object within a threshold distance from the machine vision device;
a housing for enclosing the plurality of infrared sensors and the at least one microprocessor, 
the housing having 
a paired window opening against which the infrared sensor is seated, 
the paired window opening comprising 
an opaque rib positioned near a center of the paired window opening and 
is positioned between the infrared emitter of the infrared sensor and 
the receiver array of the infrared sensor and flush to an active surface of the infrared sensor;
a pair of translucent windows secured within the paired window opening of the housing at opposing sides of the opaque rib and flush to the active surface of the infrared sensor, 
the pair of translucent windows providing physical protection for the infrared sensor and 
translucent to an operating frequency of the infrared sensor; and
a communication interface adapted to couple with an electronic control system of the power equipment machine, 
wherein the at least one microprocessor is configured to output an alert signal to the electronic control system of the power equipment machine in response to detecting the object within the threshold distance, 
wherein the alert signal is a signal output that is maintained until the object is no longer detected by the machine vision device to be within the threshold distance, and 
wherein the communication interface further provides periodic counter data from the at least one microprocessor in conjunction with the alert signal, the periodic
counter data configured to distinguish a most recent period of the periodic counter data and of the alert signal from a previous period”.

Carmargo teaches an operating frequency of an infrared sensor being 530 to 1000 nm. 
Carmargo is silent as to  “[a] machine vision device operable in conjunction with 
a power equipment machine, 
comprising:
a plurality of infrared sensors arranged in an arc approximately along 
a two dimensional or 
three-dimensional surface, 
wherein the first infrared sensor is adapted to detect presence of an object within the first field of view;
at least one microprocessor configured to 
receive ranging data indicative of identified objects within respective fields of view of the plurality of infrared sensors, and 
determine whether the ranging data identifies an object within a threshold distance from the machine vision device;
a housing for enclosing the plurality of infrared sensors and the at least one microprocessor, 
the housing having 
a paired window opening against which the infrared sensor is seated, 
the paired window opening comprising 
an opaque rib positioned near a center of the paired window opening and 
is positioned between the infrared emitter of the infrared sensor and 
the receiver array of the infrared sensor and flush to an active surface of the infrared sensor;
a pair of translucent windows secured within the paired window opening of the housing at opposing sides of the opaque rib and flush to the active surface of the infrared sensor, 
the pair of translucent windows providing physical protection for the infrared sensor and 
translucent to an operating frequency of the infrared sensor; and
a communication interface adapted to couple with an electronic control system of the power equipment machine, 
wherein the at least one microprocessor is configured to output an alert signal to the electronic control system of the power equipment machine in response to detecting the object within the threshold distance, 
wherein the alert signal is a signal output that is maintained until the object is no longer detected by the machine vision device to be within the threshold distance, and 
wherein the communication interface further provides periodic counter data from the at least one microprocessor in conjunction with the alert signal, the periodic
counter data configured to distinguish a most recent period of the periodic counter data and of the alert signal from a previous period”.

 “[a] machine vision device operable in conjunction with 
a power equipment machine, 
comprising:
a plurality of infrared sensors arranged in an arc approximately along 
a two dimensional or 
three-dimensional surface, 
wherein the first infrared sensor is adapted to detect presence of an object within the first field of view;
at least one microprocessor configured to 
receive ranging data indicative of identified objects within respective fields of view of the plurality of infrared sensors, and 
determine whether the ranging data identifies an object within a threshold distance from the machine vision device;
a housing for enclosing the plurality of infrared sensors and the at least one microprocessor, 
the housing having 
a paired window opening against which the infrared sensor is seated, 
the paired window opening comprising 
an opaque rib positioned near a center of the paired window opening and 
is positioned between the infrared emitter of the infrared sensor and 
the receiver array of the infrared sensor and flush to an active surface of the infrared sensor;
a pair of translucent windows secured within the paired window opening of the housing at opposing sides of the opaque rib and flush to the active surface of the infrared sensor, 
the pair of translucent windows providing physical protection for the infrared sensor and 
translucent to an operating frequency of the infrared sensor; and
a communication interface adapted to couple with an electronic control system of the power equipment machine, 
wherein the at least one microprocessor is configured to output an alert signal to the electronic control system of the power equipment machine in response to detecting the object within the threshold distance, 
wherein the alert signal is a signal output that is maintained until the object is no longer detected by the machine vision device to be within the threshold distance, and 
wherein the communication interface further provides periodic counter data from the at least one microprocessor in conjunction with the alert signal, the periodic
counter data configured to distinguish a most recent period of the periodic counter data and of the alert signal from a previous period”.

Komlosi teaches periodic counter data and to distinguish a most recent period of data from an object recognition device. 
Komlosi is silent as to  “[a] machine vision device operable in conjunction with 
a power equipment machine, 
comprising:
a plurality of infrared sensors arranged in an arc approximately along 
a two dimensional or 
three-dimensional surface, 
wherein the first infrared sensor is adapted to detect presence of an object within the first field of view;
at least one microprocessor configured to 
receive ranging data indicative of identified objects within respective fields of view of the plurality of infrared sensors, and 
determine whether the ranging data identifies an object within a threshold distance from the machine vision device;
a housing for enclosing the plurality of infrared sensors and the at least one microprocessor, 
the housing having 
a paired window opening against which the infrared sensor is seated, 
the paired window opening comprising 
an opaque rib positioned near a center of the paired window opening and 
is positioned between the infrared emitter of the infrared sensor and 
the receiver array of the infrared sensor and flush to an active surface of the infrared sensor;
a pair of translucent windows secured within the paired window opening of the housing at opposing sides of the opaque rib and flush to the active surface of the infrared sensor, 
the pair of translucent windows providing physical protection for the infrared sensor and 
translucent to an operating frequency of the infrared sensor; and
a communication interface adapted to couple with an electronic control system of the power equipment machine, 
wherein the at least one microprocessor is configured to output an alert signal to the electronic control system of the power equipment machine in response to detecting the object within the threshold distance, 
wherein the alert signal is a signal output that is maintained until the object is no longer detected by the machine vision device to be within the threshold distance, and 
wherein the communication interface further provides periodic counter data from the at least one microprocessor in conjunction with the alert signal, the periodic
counter data configured to distinguish a most recent period of the periodic counter data and of the alert signal from a previous period”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668